DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/13/2021, have been fully considered.  
Applicant traverses the rejection of claims based primarily on McMahon et al (US 2004/0202765; of record), which teach the administration of infant formulas which differ from the instantly claimed infant formulas in comprising only 1.2 mg/100 g iron as opposed to 5 to 40 mg/100 g iron.  Although it is MAINTAINED that one of ordinary skill in the art would have found it obvious to administer the formulas of McMahon et al to the instantly claimed formula-fed subjects in an effort to promote de novo myelination therein, it is found persuasive that the ordinarily skilled artisan would not have considered modifying the amount of iron in the formulas of McMahon et al
As such, the rejection of claims based primarily on McMahon et al is WITHDRAWN.
A new rejection is provided herein, based primarily on Fleith et al (US 2012/0171178) which teaches the administration of nutritional compositions comprising “most preferably 6-15 mg of iron per 100 g of dry weight” (Paragraph 0069) to “children of an age of 3-7” (Paragraph 0103) to improve “cognitive performance, in particular memory, learning comprehension, alertness, attention, concentration, processing speed, conceptual thinking, abstract thinking, verbal abilities, language comprehension, psychomotor skills, curiosity, and confident interaction with the environment” (Abstract).
Allowable Subject Matter
As indicated above, Fleith et al is explicitly limited to the treatment of “children of an age of 3-7” (Paragraph 0103), which Fleith et al further distinguish from related formulas “directed to infants” (Paragraph 0004).  For this reason, it would not have been obvious to administer the composition of Fleith et al as an infant formula to a human infant, as recited by instant claims 2 and 19.  As such, claim 1 would be ALLOWABLE upon filing of the appropriate Terminal Disclaimers and by limiting claim 1, line 2 as follows: “myelination, the method comprising administering to a formula fed infant claim 1, line 6 as follows: “exclusive breastfed subject during the first 3 months of life is higher than 50%; wherein the synthetic nutritional composition is an infant formula.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-10 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fleith et al (US 2012/0171178) in view of Deoni et al (NeuroImage 82:77-86, 2013; of record).
As amended, claim 1 is drawn to a method for promoting, supporting or optimizing de novo myelination, said method comprising administering to a formula-fed subject having a suboptimal de novo myelination trajectory (more specifically, a human child (claim 2)) a synthetic nutritional composition (more specifically, a growing up milk or food stuff (claim 9)) comprising:
(a)	iron in an amount of 5 to 40 mg/100 g dry weight (more specifically, 5 to 15 mg/100 g dry weight (claim 23));
(b)	zinc in an amount greater than 0.8 mg/100g dry weight (claims 3-4); and
(c)	sphingomyelin in an amount greater than 300 mg/kg dry weight (claims 5-8); 
wherein a distance between equivalent and/or same measurement points on the formula-fed subject’s trajectory and the trajectory achieved in an exclusively breastfed subject during the first 3 months of life is higher than 50%.
As thus summarized, the invention reads on claims 1-9 and 23
Fleith et al teach “a nutritional composition, in particular directed to children 3-6 years” which “improves cognitive performance, in particular memory, learning comprehension, alertness, attention, concentration, processing speed, conceptual thinking, abstract thinking, verbal abilities, language comprehension, psychomotor skills, curiosity, and confident interaction with the environment” (Abstract), in particular wherein the composition comprises:
(a)	iron (8.20 mg/100 g);
(b)	zinc (13.33 mg/100 g); and
(c)	sphingomyelin (512.5 mg/1 kg);
further noting that “[i]ron is… involved in the production of myelin” (Paragraph 0067).
However, Fleith et al do not teach administering the composition to a formula-fed subject having a suboptimal de novo myelination trajectory wherein a distance between equivalent and/or same measurement points on the formula-fed subject’s trajectory and the trajectory achieved in an exclusively breastfed subject during the first 3 months of life is higher than 50%, in order to promote, support or optimize de novo myelination therein.
Yet, as taught by Deoni et al, “[o]f particular interest to functional development is the role of the myelinated white matter, which forms the backbone of the brain’s eloquent neural systems” and “[a]berrations in myelination, or deficiencies in myelin content or integrity, can have profound deleterious effects on brain function” (Page 78, Column 1).  Thus, considering that “[t]he prevailing consensus from large-scale epidemiological studies is that children who were breastfed perform, on average, higher on IQ and cognitive functioning than do children who were exclusively formula-fed” (Page 77, Column 1), Deoni et al “investigate[d] the influence of breastfeeding and breast milk on… myelin development” (Page 78, Column 1) in “133 healthy male and female toddlers… approximately 10 months to 4 years of age” using the “mcDESPOT M)” (Page 78, Column 2).  Significantly, Deoni et al teach that mean VFM developmental trajectories differed by an amount of 30.5% and 34.4% in differing brain regions of formula-fed vs breastfed subjects (Page 83, Table 4; see also Page 81, Figure 3, identifying numerous individual points wherein the distance between formula-fed subject’s trajectory and the trajectory achieved in an exclusively breastfed subject is more than 50%), results which “show infant breastfeeding is associated with improved developmental growth in late maturing white matter association regions” and “add to the consensus that breastfeeding has a positive impact on brain development” (Page 85, Column 1).
Accordingly, in further view of Deoni et al, it would have been obvious to administer the nutritional composition of Fleith et al (taught “for improving the cognitive performance of children” (Paragraph 0001) and comprising iron which “is… involved in the production of myelin” (Paragraph 0067)) to a formula-fed subject having a suboptimal de novo myelination trajectory wherein a distance between equivalent and/or same measurement points on the formula-fed subject’s trajectory and the trajectory achieved in an exclusively breastfed subject during the first 3 months of life is higher than 50%.  It would have been obvious to select said subjects for treatment since Deoni et al identify those subjects as being in need of improved brain development.
In view of all of the foregoing, claims 1-9 and 23 are rejected as prima facie obvious.
Claim 10 is drawn to the method of claim 1 wherein cognitive function
As drafted, claim 10 does not recite any additional step(s) to the method of claim 1 and, as such, is rejected as prima facie obvious for the same reasons as applied to claim 1 above.
Claims 21-22 are drawn to the method of claim 1 wherein the composition comprises iron in an amount of 9 to 20 mg/100 g dry weight (claim 22) or, more specifically, 9 to 15 mg/100 g dry weight (claim 21).
 As further taught by Fleith et al, “the nutritional composition of the present invention comprises 2-50 mg, more preferably 4-30 mg, even more preferably 5-20 mg and most preferably 6-15 mg of iron per 100 g of dry weight of the nutritional composition” (Paragraph 0069).
As such, claims 21-22 are also rejected as prima facie obvious.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fleith et al (US 2012/0171178) in view of Deoni et al (NeuroImage 82:77-86, 2013; of record) as applied to claims 1-10 and 21-23 above, in further view of Wlassof (Vitamin B12 Deficiency and its Neurological Consequences, available online at https://brainblogger.com/2014/07/30/vitamin-b12-deficiency-and-its-neurological-consequences/, Jul 30, 2014).
Claim 18 is drawn to the method of claim 1 wherein the synthetic nutritional composition comprises folic acid, vitamin B12, arachidonic acid, docosahexaenoic acid, and sphingomyelin.
Although the composition of Fleith et al comprises folic acid, arachidonic acid, docosahexaenoic acid, and sphingomyelin (Table 9), nowhere does Fleith et al teach the inclusion of vitamin B12.
Yet, as further taught by Wlassof, “[v]itamin B12, in particular, has a great impact on neurological health” and “deficiency leads to different neurological and psychological problems” as vitamin B12 “is an essential vitamin for the proper functioning and development of brain and myelin”.
Accordingly, in further view of Wlassof, it would have been prima facie obvious to further include vitamin B12 in the formulation of Fleith et al.  It would have been obvious to do so in an effort to promote proper functioning and development of brain and nerve cells via synthesis and maintenance of myelin.
As such, claim 18 is also rejected as prima facie obvious.
Claim Objections
Claim 19 is objected to as depending from a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 18-19 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of EACH OF copending Application No’s 16/061,047, 16/061,063, 16/061,099, 16/061,104, 16/061,106, 16/061,111, 16/061,119 and 16/061,121 in view of Deoni et al (NeuroImage 82:77-86, 2013). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the 16/061,xxx Applications are directed to methods of administering an infant formula comprising iron, sphingomyelin and other ingredients as instantly claimed.  It would have Deoni et al for the reasons discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611